ORDER

Rick Slorp (Mr. Slorp notes in his brief that his name is Rick not Richard as he is identified throughout the record), proceeding pro se, appeals from a decision of the United States District Court for the Southern District of Ohio (Merz, Magistrate Judge) which ruled that Rick Slorp, R.A. Slorp Construction and Joseph Brown infringed the plaintiffs (Oberer Development Company (“Oberer”)) Freedom home design copyright. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Oberer sued Joseph Brown alleging that Brown infringed Oberer’s Freedom home design copyright, in violation of the Copyright Act of 1976, by copying the Freedom home design and producing plans and drawings for residential structures substantially similar to Oberer’s Freedom home design. Oberer sued Slorp alleging that Slorp copied the Freedom home design by producing two residences which were substantially similar to Oberer’s Freedom home design. The case proceeded to trial, without a jury, before Magis*256trate Judge Merz with the parties’ consent pursuant to 28 U.S.C. § 636(c). Magistrate Judge Merz found for Oberer and entered judgment against Rick Slorp and Brown, jointly and severally, in the amount of $5,000 and permanently enjoined each of them from producing any drawings, plans, or structures, derived therefrom, which incorporate any copyrighted design of Oberer. Magistrate Judge Merz also awarded Oberer attorneys’ fees and costs. Rick Slorp timely appeals.
We review Magistrate Judge Merz’s factual findings for clear error. See Fed.R.Civ.P. 52(a); United States Dep’t of Labor v. Cole Enters., Inc., 62 F.3d 775, 778 (6th Cir.1995). A factual finding is clearly erroneous only if the reviewing court has a definite and firm conviction that a mistake has been made. Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573, 105 S. Ct. 1504, 84 L.Ed.2d 518 (1985); Johnson v. Jones, 149 F.3d 494, 499 (6th Cir.1998).
Upon review, we conclude that sufficient evidence exists in the record to support Magistrate Judge Merz’s determination that Slorp and Brown willfully infringed Oberer’s copyright in the Freedom home design. See 17 U.S.C. §§ 102(a), 504(c)(2); Feist Pubs., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991). The remaining arguments on appeal lack merit.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.